Title: From George Washington to William Heath, 7 February 1781
From: Washington, George
To: Heath, William


                        
                            Sir
                            Head Quarters New Windsor Feby 7th 1781
                        
                        You will be pleased to Order Captain Welles, or Officer Commanding the Water Guard to detach a Subaltern and
                            25 Men to releive the Garrison of the Block House at Dobbs Ferry. I am Sir Your Most Obedient & Humble Servant
                        
                            Go: Washington
                        
                    